Judgment was entered in the, Supreme Court,
Per Curiam. —
There seems to be no good ground of liability in this case. No credit was given the defendant; the credit was given to Richmond & Co. as theretofore. Defendant was not a silent partner, and not even an absolute purchaser of the goods, which were assigned only as a collateral security and remained in possession, apparently, if not really, of Richmond & Co. Nor did the defendant receive the entire proceeds. In no way could a contract to pay for the goods, taken up by Richmond & Co., be raised by implication, and certainly there was none by express agreement or even express request.
Judgment affirmed.